Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karen Kimble on August 30, 2021.

The application has been amended as follows: 
	In the claims;
Claim 1, line 3 from the bottom, delete “and”; line 2 from the bottom, delete “including” and insert “or”; the last line. Delete “of Formula (II)” and insert “thereof”;
Claim 2, line 2, after “and”, delete “has as”, after “water soluble salt” insert “is”;
Claim 4, line 1, after “wherein the” delete “formula (II) compound has R and R1 both”, and insert “metformin salt is”; line 2, at the beginning, delete “H as”, and after “metformin salt” delete “is a compound of”;
Amend claim 15 and 16 as following:

16. The method of claim 1, wherein the pharmaceutically-acceptable water soluble salt is a hydrochloride, sulfate, acetate, fumarate, maleate, succinate or ascorbate salt.

Cancel claims 18-22.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicants’ amendments, and remarks submitted August 6, 2021 have been fully considered and found persuasive. Particularly, the amendments have substantially limited the scope of compounds employed in claimed method, wherein the working example provide a reasonable support. The claims are allowable over the prior art as the prior art as a whole do not teach or fairly suggest the employment of the compound herein for treatment of herpes infection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627